636 F.3d 1174 (2011)
Hedelito Trinidad Y GARCIA, Petitioner-Appellee,
v.
Michael BENOV, Warden, Metropolitan Detention Center-Los Angeles, Respondent-Appellant.
No. 09-56999.
United States Court of Appeals, Ninth Circuit.
February 28, 2011.
Craig Anthony Harbaugh, Assistant Federal Public Defender, Sean Kevin Kennedy, Federal Public Defender, FPDCA-Federal Public Defender's Office, Los Angeles, CA, for Petitioner-Appellee.
*1175 Jason Paul Gonzalez, Assistant U.S. Attorney, Daniel Scott Goodman, Assistant U.S. Attorney, Office of the U.S. Attorney, Los Angeles, CA, Douglas Neal Letter, Esquire, Lisa A. Olson, Esquire, DOJ-U.S. Department of Justice, Washington, DC, U.S. Attorney, Esquire, USLA-Office of the U.S. Attorney, Los Angeles, CA, for Respondent-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3.
Judge Murguia did not participate in the deliberations or vote in this case.